              Case 2:17-cv-00932-JLR Document 154 Filed 02/14/20 Page 1 of 3



 1                                                  THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8

 9   CYWEE GROUP LTD.,                              CASE NO.: 2:17-cv-00932-JLR

10                  Plaintiff,
            v.                                      JURY TRIAL DEMANDED
11
     HTC CORPORATION; and HTC AMERICA,
12   INC.,                                          JOINT STATUS REPORT

13                  Defendants.
14

15   HTC CORPORATION, and HTC AMERICA,
     INC.,
16
                    Third-Party Plaintiffs,
17          v.
18   CYWEE MOTION GROUP LTD.,
19                  Third-Party Defendant.
20

21

22

23

24

25

26

27

     JOINT STATUS REPORT                                            SHORE CHAN DEPUMPO LLP
     CASE NO. 2:17-cv-00932-JLR                                              901 MAIN STREET
                                                                            DALLAS, TX 75202
                                                                      TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 154 Filed 02/14/20 Page 2 of 3



 1          Pursuant to the Court’s August 19, 2019 Order (ECF No. 146), Plaintiff CyWee Group

 2   Ltd. (“CyWee Group”), Defendants and Third-Party Plaintiffs HTC Corporation and HTC

 3   America, Inc., and Third-Party Defendant CyWeeMotion Group Ltd. respectfully submit the

 4   following joint status report:

 5          The parties submitted a Joint Status Report on January 13, 2020 (Dkt. 152) and have

 6   nothing additional to report at this time.
 7

 8
     Dated February 14, 2020                      Respectfully submitted,
 9
                                                  /s/ Carmen E. Bremer
10                                                Carmen E. Bremer, WSBA 47,565
                                                  Carmen.bremer@bremerlawgroup.com
11
                                                  BREMER LAW GROUP PLLC
12                                                1700 Seventh Avenue, Suite 2100
                                                  Seattle, WA 98101
13                                                T: (206) 357-8442
                                                  F: (206) 858-9730
14

15                                                Michael W. Shore* (mshore@shorechan.com)
                                                  Alfonso G. Chan* (achan@shorechan.com)
16                                                Ari B. Rafilson* (arafilson@shorechan.com)
                                                  William Ellerman* (wellerman@shorechan.com)
17                                                Paul T. Beeler* (pbeeler@shorechan.com)
                                                  SHORE CHAN DEPUMPO LLP
18                                                901 Main Street, Suite 3300
19                                                Dallas, Texas 75202
                                                  T: (214) 593-9110
20                                                F: (214) 593-9111

21                                                *Admitted pro hac vice
22                                                Attorneys for Plaintiff CyWee Group Ltd. and
23                                                Third-Party Defendant CyWee Motion Group Ltd.

24   Dated: February 14, 2020                     /s/ Albert Shih
                                                  James C. Yoon, CA Bar #177155 (pro hac vice)
25                                                Ryan R. Smith, CA Bar #229323 (pro hac vice)
                                                  Albert Shih, CA Bar #251726 (pro hac vice)
26                                                Jamie Y. Otto, CA Bar #295099 (pro hac vice)
                                                  WILSON SONSINI GOODRICH & ROSATI
27
                                                  Professional Corporation


     JOINT STATUS REPORT                             -1-                     SHORE CHAN DEPUMPO LLP
                                                                                      901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                                     DALLAS, TX 75202
                                                                               TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 154 Filed 02/14/20 Page 3 of 3



 1                                                650 Page Mill Road
                                                  Palo Alto, CA 94304-1050
 2                                                Telephone: (650) 493-9300
                                                  Facsimile: (650) 565-5100
 3
                                                  Email: jyoon@wsgr.com, rsmith@wsgr.com
 4                                                       ashih@wsgr.com, jotto@wsgr.com

 5                                                Gregory L. Watts, WSBA #43995
                                                  WILSON SONSINI GOODRICH & ROSATI
 6                                                Professional Corporation
                                                  701 Fifth Avenue, Suite 5100
 7
                                                  Seattle, WA 98104-7036
 8                                                Telephone: (206) 883-2500
                                                  Facsimile: (206) 883-2699
 9                                                Email: gwatts@wsgr.com
10                                                Ty W. Callahan, CA Bar #312548 (pro hac vice)
11                                                WILSON SONSINI GOODRICH & ROSATI
                                                  Professional Corporation
12                                                633 West Fifth Street, Suite 1550
                                                  Los Angeles, CA 90017-2027
13                                                Telephone: (323) 210-2900
                                                  Facsimile: (866) 974-7329
14                                                Email: tcallahan@wsgr.com
15
                                                  Attorneys for Defendants and Third-Party Plaintiffs
16                                                HTC Corporation and HTC America, Inc.

17
                                     CERTIFICATE OF SERVICE
18
                    I hereby certify that on February 14, 2020, I electronically filed the foregoing
19
     with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
20
     to all counsel of record.
21

22
     Dated: 2/14/2020                                       /s/Carmen E. Bremer
23                                                          Carmen E. Bremer
24

25

26

27

     JOINT STATUS REPORT                              -2-                         SHORE CHAN DEPUMPO LLP
                                                                                           901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                                          DALLAS, TX 75202
                                                                                    TELEPHONE: (214) 593-9110
